GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Consolidated Financial Statements (Stated in U.S. Dollars) Three Months Ended December 31, 2008 (Unaudited) NOTICE TO SHAREHOLDERS Under National Instrument 51-102, Part 4, subsection 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not be reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of Grand Peak Capital Corp. (the "Company") have been prepared by and are the responsibility of the Company's management. The Company's independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity's auditor. Consolidated Balance Sheets As at, (Stated in U.S. Dollars) December 31, 2008 September 30, 2008 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ 606,158 $ 722,471 Marketable securities – (Note 12) 1,143,115 837,911 GST receivable - 8,464 Prepaid expenses 16,294 37,936 Accounts receivable 563,319 153,819 2,328,886 1,760,601 Deposits on asset – (Note 5) 209,417 209,417 Equipment - (Note 6) 19,424 19,180 Mineral properties - (Note 7) 76,566 80,393 Deferred exploration expenses (see schedule) 228,741 260,843 Incorporation costs 429 429 $ 2,863,463 $ 2,330,863 LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 176,552 $ 151,252 GST payable 4,608 Loan payable – (Note 8) 507,758 500,255 688,918 651,507 SHAREHOLDERS’ EQUITY Share capital - (Note 9) 5,362,234 4,329,089 Contributed surplus 787,342 971,859 Accumulated other comprehensive income (Note 10) (229,358 ) 29,373 Deficit (3,745,673 ) (3,650,965 ) 2,174,545 1,679,356 $ 2,863,463 $ 2,330,863 Continuance of Operations – (Note 1) Approved by the Board: “Navchand Jagpal”, Director “Lewis Dillman”, Director See accompanying notes to the financial statements Consolidated Statements of Operations and Deficit and Comprehensive Income For the three month periods ended December 31, (Stated in U.S. Dollars) (Unaudited) 2008 2007 Revenue Property management $ 282,631 $ - Interest and royalty income 12,359 18,703 294,990 18,703 Expenses Amortization 1,553 347 Bank charges and interest 234 - Interest on loan payable 7,503 - Management fees 62,940 - Office, administration and travel 16,236 1,564 Professional fees 4,936 17,198 Telephone 438 - Transfer agent and regulatory filing fees 6,438 25,707 100,278 (44,816 ) Net income (loss) for the period 194,712 (26,113 ) Deficit, beginning of theperiod (3,940,385 ) (4,066,831 ) Deficit, end of the period $ (3,745,673 ) $ (4,092,944 ) Basic earnings (loss) per common share $ 0.02 $ (0.01 ) Diluted earnings (loss) per common share 0.01 (0.01 ) Weighted average number of common shares outstanding 12,153,515 4,244,480 Comprehensive Income Net income (loss) for the period $ 194,712 $ - Other Comprehensive income (loss) for the period (258,731 ) - Comprehensive income (loss) for the period $ 64,019 $ - See accompanying notes to the financial statements Consolidated Statement of Cash Flows For the three month periods ended December 31, (Stated in U.S. Dollars) (Unaudited) 2008 2007 Operating Activities Net income (loss) for the period 194,712 (26,113 ) Adjustment for items which do not involve cash: Amortization 1,553 - Interest on loan payable 7,503 - Unrealized foreign exchange (473,937 ) - (270,169 ) (26,113 ) Changes in non-cash working capital components: GST payable (receivable) 4,608 (15,821 ) Marketable securities - 2,340 Prepaid 21,642 - Accounts receivable (401,036 ) (15,831 ) Accounts payable and accrued liabilities 25,300 170,323 Loan payable - 61,064 (619,655 ) 175,962 Investing Activities Deposits on asset - (111,605 ) Purchase of marketable securities (394,387 ) (220,300 ) Equipment (1,797 ) (5,401 ) Mineral property acquired acquisition - (121,752 ) Deferred exploration and development - (154,162 ) Incorporation costs - (429 ) (396,184 ) (613,649 ) Financing Activities Common shares issued for cash 1,033,145 1,700,991 Effect of foreign exchange on cash (139,616 ) (102,486 ) Net cash provided (used) during the period (116,313 ) 1,160,818 Cash and cash equivalents, beginning of period 722,471 446,112 Cash and cash equivalents, end of period 606,158 1,606,930 See accompanying notes to the financial statements Schedule of Deferred Exploration and Development Expenses For the three month period ended December 31, 2008 (Stated in U.S. Dollars) (Unaudited) Amos Vassan Nico Total Balance, September 30, 2008 (1) $ 32,730 $ 32,730 $ 163,281 $ 228,741 Assaying, geological and general - Balance, December 31, 2008 $ 32,730 $ 32,730 $ 163,281 $ 228,741 (1) Difference in ending balance is due to the fluctuation in the US Dollar. See accompanying notes to the financial statements GRAND PEAK CAPITAL CORP. (formerly Black Mountain Capital Corporation) Notes to the Consolidated Financial Statements December 31, 2008 (Stated in U.S. Dollars) 1.NATURE AND CONTINUANCE OF OPERATIONS The Company was incorporated on December 28, 2001 in the Yukon Territory, Canada and is listed on the TSX Venture exchange. The Company changed its name to Grand Peak Capital Corp. on November 15, 2007. The Company changed its year end from December 31 to September 30 in 2007. These consolidated financial statements have been prepared assuming the Company will continue on a going-concern basis.The Company has an accumulated operating deficit of $3.89 million at December 31, 2008 (2007 - $4.09 million).
